DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0050, ends with “Will”
Paragraph 0063, “combustion section 140” should be changed to “combustion section 240”
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 320A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19, “at least one of a carbon seal and a brush seal” should be changed to “at least one of a carbon seal or a brush seal”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Calebrese (US 2019/0044405), in view of Verna (US 2020/0385139) and Miller (US 2009/0162139).
Regarding claim 1, Calebrese discloses a hybrid-electric propulsion system, comprising:
a power converter (216 of Figures); and
a propulsor, comprising:
a gas turbine engine (204 of Figures) having a shaft (310, 418 of Figures); and
an electric machine (212 of Figures) electrically coupled with the power converter and including a stator assembly (402 of Figures) and a rotor assembly (404 of Figures), the rotor assembly having a rotor and a rotor connection assembly, the rotor connection assembly operatively coupling the rotor with the shaft (Para. 0040).
Calebrese does not disclose one or more bearings supporting the shaft; and the rotor connection assembly having an insulated joint for interrupting common mode electric current from flowing between the rotor and the shaft.
Verna discloses one or more bearings supporting the shaft (Para. 0031).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have one or more bearings supporting the shaft of Calebrese, as taught by Verna, for supporting machine parts such as rotors or rotating shafts [Verna: Para. 0031].
Miller discloses the rotor connection assembly having an insulated joint (310, 360 of Figures, Applicant’s specification para. 0074 discloses the insulated joint is a bolt) for interrupting common mode electric current from flowing between the rotor and the shaft (Para. 0026-0027).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the rotor connection assembly of Calebrese have an insulated joint, as taught by Miller, to reduce the pathways that allow heat to enter into the bolt assembly by reducing the conductivity along the pathway and also by shielding the pathways [Miller: Para. 0026]. 
Regarding claim 7, Calebrese discloses wherein the power converter (216 of Figures) is electrically coupled with the electric machine (212 of Figures) by one or more shielded cables (224 of Figures).
Regarding claim 11, Calebrese discloses wherein the propulsor defines a radial direction, and wherein the rotor (404 of Figure 4-5) is positioned inward of a stator (402 of Figure 4-5) of the stator assembly along the radial direction.
Regarding claim 12, Calebrese discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the propulsor defines a radial direction, and wherein the rotor (404 of Figure 4-5) is positioned outward of a stator (402 of Figure 4-5) of the stator assembly along the radial direction.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the rotor positioned outward of the stator along the radial direction to generate electrical power since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Calebrese (US 2019/0044405), in view of Verna (US 2020/0385139) and Miller (US 2009/0162139) as applied to claim 1 above, and further in view of Solodovnik (US 2016/0004810).
Regarding claim 6, Calebrese discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the power converter (216 of Figures) has an electromagnetic interference filter operable to reduce a common mode voltage reaching the electric machine (212 of Figures) from the power converter.
Solodovnik discloses wherein the power converter (420A, 420B of Figure 4) has an electromagnetic interference filter (120 of Figure 4) operable to reduce a common mode voltage reaching the electric machine (140 of Figure 4) from the power converter.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention for the power converter of Calebrese have an electromagnetic interference filter, as taught by Solodovnik, to help control the unwanted electromagnetic interference noise that might interfere with normal operation of the aircraft [Solodovnik: Para. 0003].

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Calebrese (US 2019/0044405), in view of Verna (US 2020/0385139) and Miller (US 2009/0162139) as applied to claim 1 above, and further in view of Oh (US 8,189,317).
Regarding claims 8, 10, Calebrese and Miller disclose all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the gas turbine engine further comprises a grounding device having a stationary component, a rotating component connected to the shaft, and one or more electrical contacts providing an electrical grounding pathway between the rotating component and the stationary component, the stationary component being electrically coupled with a grounding system (claim 8);
wherein the grounding device is integrated into a carbon seal or a brush seal (claim 10).
Oh discloses disclose wherein the gas turbine engine further comprises a grounding device has a stationary component (48 of Figures), a rotating component (20 of Figures) connected to the shaft (16 of Figures), and one or more electrical contacts (50 of Figures) providing an electrical grounding pathway between the rotating component and the stationary component, the stationary component being electrically coupled with a grounding system (claim 8);
wherein the grounding device is integrated into a carbon seal or a brush seal (42 of Figures) (claim 10).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a stationary component, a rotating component connected to the shaft, and one or more electrical contacts providing an electrical grounding pathway between the rotating component and the stationary component in the system of Calebrese, as taught by Oh, to dissipate static or other charges that build on motor shaft during operation of motor through the ground of motor [Oh: Col. 3, 6-10].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Calebrese (US 2019/0044405), in view of Verna (US 2020/0385139), Miller (US 2009/0162139), and Oh (US 8,189,317) as applied to claim 8 above, and further in view of Foutch (US 2020/0355122).
Regarding claim 9, Calebrese discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the grounding device is integrated into a resolver operable to measure an angle of the shaft or an encoder operable to measure a rotational speed of the shaft.
Foutch discloses wherein the grounding device is integrated into a resolver operable to measure an angle of the shaft or an encoder (Para. 0037) operable to measure a rotational speed of the shaft (186, 187 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an encoder operable to measure a rotational speed of the shaft of Calebrese, as taught by Foutch, to determine if power is being transferred from the low pressure spool to the high pressure spool [Foutch: Para. 0037].

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Calebrese (US 2019/0044405), in view of Verna (US 2020/0385139) and Miller (US 2009/0162139) as applied to claim 1 above, and further in view of Hasel (US 2012/0171018).
Regarding claims 13, 14, Calebrese discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the gas turbine engine includes a low speed shaft and a high speed shaft, and wherein the shaft is the low speed shaft (claim 13);
wherein the gas turbine engine includes a low speed shaft and a high speed shaft, and wherein the shaft is the high speed shaft (claim 14).
Hasel discloses wherein the gas turbine engine (10 of Figures) includes a low speed shaft (42 of Figures) and a high speed shaft (38 of Figures), and wherein the shaft is the low speed shaft (claim 13);
wherein the gas turbine engine (10 of Figures) includes a low speed shaft (42 of Figures) and a high speed shaft (38 of Figures), and wherein the shaft is the high speed shaft (claim 14).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention for the gas turbine engine of Calebrese include a low speed shaft and a high speed shaft, as taught by Hasel, to drive the generator at different speeds since it was known in the art that low speed shafts typically rotate at the same speed as the rotor and the high speed shaft increases the speed of the low speed shaft via a gearbox.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Calebrese (US 2019/0044405), in view of Miller (US 2009/0162139) and Solodovnik (US 2016/0004810).
Regarding claim 15, Calebrese discloses a method, comprising:
operating a propulsor having a gas turbine engine (204 of Figures) equipped with an electric machine (212 of Figures) operatively coupled with a shaft (310, 418 of Figures) of the gas turbine engine, the electric machine being electrically coupled with a power converter (216 of Figures), and
wherein operating the propulsor comprises:
iii) electrically grounding, by a grounding device (602 of Figures; Para. 0043), the shaft.
Calebrese does not disclose wherein operating the propulsor comprises:
i) reducing, via an electromagnetic interface filter of the power converter, a common mode voltage reaching the electric machine from the power converter;
ii) interrupting, via an insulated joint of a rotor connection assembly operatively coupling a rotor of the electric machine with the shaft, a common mode electric current driven by the power converter to the electric machine from flowing between the rotor and the shaft
Solodovnik discloses i) reducing, via an electromagnetic interface filter (120 of Figure 4) of the power converter (420A, 420B of Figure 4) , a common mode voltage reaching the electric machine (140 of Figure 4) from the power converter.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention for the power converter of Calebrese have an electromagnetic interference filter, as taught by Solodovnik, to help control the unwanted electromagnetic interference noise that might interfere with normal operation of the aircraft [Solodovnik: Para. 0003].
Miller discloses ii) interrupting, via an insulated joint (310, 360 of Figures, Applicant’s specification para. 0074 discloses the insulated joint is a bolt) of a rotor connection assembly operatively coupling a rotor of the electric machine with the shaft, a common mode electric current driven by the power converter to the electric machine from flowing between the rotor and the shaft (Para. 0026-0027).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the rotor connection assembly of Calebrese have an insulated joint, as taught by Miller, to reduce the pathways that allow heat to enter into the bolt assembly by reducing the conductivity along the pathway and also by shielding the pathways [Miller: Para. 0026].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Calebrese (US 2019/0044405), in view of Miller (US 2009/0162139).
Regarding claim 16, Calebrese discloses a propulsor, comprising:
a gas turbine engine (204 of Figures) having a shaft (310, 418 of Figures); and
an electric machine (212 of Figures) having a stator assembly (402 of Figures) and a rotor assembly (404 of Figures), the rotor assembly having a rotor and a rotor connection assembly, the rotor connection assembly having a rotor connection member connected to the rotor and a rotor hub connected to the shaft (Para. 0040), the rotor connection member and the rotor being mechanically coupled with and electrically isolated by an insulated joint; and
a grounding device (602 of Figures; Para. 0043) operable to electrically ground the shaft.
Calebrese does not disclose the rotor connection member and the rotor being mechanically coupled with and electrically isolated by an insulated joint.
Miller discloses the rotor connection member and the rotor being mechanically coupled with and electrically isolated by an insulated joint (310, 360 of Figures, Applicant’s specification para. 0074 discloses the insulated joint is a bolt).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the rotor connection assembly of Calebrese have an insulated joint, as taught by Miller, to reduce the pathways that allow heat to enter into the bolt assembly by reducing the conductivity along the pathway and also by shielding the pathways [Miller: Para. 0026].

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Calebrese (US 2019/0044405), in view of Miller (US 2009/0162139) as applied to claim 16 above, and further in view of Oh (US 8,189,317).
Regarding claims 17, 19, Calebrese and Miller disclose all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the grounding device has a stationary component, a rotating component connected to the shaft, and one or more electrical contacts providing an electrical grounding pathway between the rotating component and the stationary component (claim 17);
wherein the grounding device is integrated into at least one of a carbon seal and a brush seal (claim 19).
Oh discloses disclose wherein the grounding device has a stationary component (48 of Figures), a rotating component (20 of Figures) connected to the shaft (16 of Figures), and one or more electrical contacts (50 of Figures) providing an electrical grounding pathway between the rotating component and the stationary component (claim 17);
wherein the grounding device is integrated into at least one of a carbon seal and a brush seal (42 of Figures) (claim 19).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a stationary component, a rotating component connected to the shaft, and one or more electrical contacts providing an electrical grounding pathway between the rotating component and the stationary component in the system of Calebrese, as taught by Oh, to dissipate static or other charges that build on motor shaft during operation of motor through the ground of motor [Oh: Col. 3, 6-10].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Calebrese (US 2019/0044405), in view of Miller (US 2009/0162139) as applied to claim 16 above, and further in view of Foutch (US 2020/0355122).
Regarding claim 18, Calebrese and Miller disclose all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the grounding device is integrated into a resolver operable to measure an angle of the shaft or an encoder operable to measure a rotational speed of the shaft.
Foutch discloses wherein the grounding device is integrated into a resolver operable to measure an angle of the shaft or an encoder (Para. 0037) operable to measure a rotational speed of the shaft (186, 187 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an encoder operable to measure a rotational speed of the shaft of Calebrese, as taught by Foutch, to determine if power is being transferred from the low pressure spool to the high pressure spool [Foutch: Para. 0037].
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a hybrid-electric propulsion system as recited by independent claim 1, comprising:
a power converter; and
a propulsor, comprising:
a gas turbine engine having a shaft and one or more bearings supporting the shaft; and
an electric machine electrically coupled with the power converter and including a stator assembly and a rotor assembly, the rotor assembly having a rotor and a rotor connection assembly, the rotor connection assembly operatively coupling the rotor with the shaft, the rotor connection assembly having an insulated joint for interrupting common mode electric current from flowing between the rotor and the shaft; and
wherein the rotor connection assembly has a rotor hub and a rotor connection member, the rotor hub being connected to the shaft and the rotor connection member being connected to the rotor, the rotor hub and the rotor connection member being mechanically coupled with one another by the insulated joint.

With respect to claim 20 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a propulsor as recited by independent claim 16, comprising:
a gas turbine engine having a shaft; and
an electric machine having a stator assembly and a rotor assembly, the rotor assembly having a rotor and a rotor connection assembly, the rotor connection assembly having a rotor connection member connected to the rotor and a rotor hub connected to the shaft, the rotor connection member and the rotor being mechanically coupled with and electrically isolated by an insulated joint; and
a grounding device operable to electrically ground the shaft; and
wherein the wherein the rotor connection assembly has a rotor hub and a rotor connection member, the rotor hub being connected to the shaft and the rotor connection member being connected to the rotor, the rotor hub and the rotor connection member being mechanically coupled with one another by the insulated joint, and wherein the insulated joint comprises a hub flange of the rotor hub, a connection flange of the rotor connection member, a bolt extending through the hub flange and the connection flange, and wherein at least one of the hub flange and the connection flange have one or more insulative layers.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lowery (US 2019/0186745) discloses a gas turbine engine comprising an insulated joint.
	Hasel (US 2012/0171018) discloses a gas turbine engine comprising a low speed shaft and a high speed shaft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832